Citation Nr: 1708317	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-18 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU) prior to October 24, 2014. 


REPRESENTATION

Appellant represented by:	Michelle Wolf, Attorney


WITNESS AT HEARING ON APPEAL

Appellant's wife



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from May 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran's wife testified at a videoconference hearing before the Board in August 2013.  A transcript of that hearing has been associated with the record.  

When this case was before the Board in March 2014, the Board granted an effective date of January 23, 1985 for the grant of service connection for PTSD.  At that time, the Board also remanded the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD.  

In a January 2016 Board decision, the Veteran was granted an initial disability rating of 50 percent, but no higher, for his service connected PTSD.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court). In a Joint Motion for Remand (JMR) the parties agreed to vacate the Board's January 2016 decision denying an initial rating higher than 50 percent for PTSD and remand the case to the Board for additional development.  The JMR was incorporated by reference in a Court order dated in September 2016.

As the Veteran has expressed that his service-connected disability impacts his ability to maintain employment, a claim of entitlement to TDIU has been raised by the record and as shown in the January 2016 Board decision it is a component of the increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board is mindful that in May 2016 the RO granted TDIU, effective October 24, 2014.  The Veteran expressed disagreement with the effective date assigned in May 2016 and perfected an appeal on this matter.  As the May 2016 grant of TDIU, however, was not a complete grant of benefits, the Board is still presented with the issue of entitlement to TDIU prior to October 24, 2014 which is addressed in the remand section below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's ability to maintain effective or favorable relationships was severely impaired and the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain and retain employment.  

2.  Throughout the period on appeal, there is no showing that the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community or totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality nor is there a showing of a demonstrable inability to obtain or retain employment.

3.  Since November 7, 1996, total social and occupational impairment has not been shown.  

4.  Prior to October 24, 2014, the appellant's service connected disabilities alone did not render him unable to obtain and retain substantially gainful employment.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD, but no higher, have been met throughout the initial period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.132 (1996), 3.159, 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  Prior to October 24, 2014, the criteria for entitlement to a total disability evaluation based on individual unemployability were not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.158, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in May 2012, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains available service treatment records, VA medical records and VA examinations.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.
RATINGS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran appeals the denial of an initial rating higher than 50 percent for PTSD.  The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Code 9411.  

Psychiatric disabilities were revised, effective November 7, 1996.  Thus, the Board will proceed with consideration of this appeal, applying the version of the criteria which is more favorable to the Veteran.  However, the revised version of the rating criteria will only be applied from the effective date of the regulatory change.  VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421  (2000); Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the new regulations may only be applied from the date they became effective forward.  For the period through November 6, 1996, the Veteran's psychiatric disability must be rated under the older criteria, regardless of whether the new criteria are more favorable to his claim; while, for the period from November 7, 1996, forward, the Veteran's claim should be rated pursuant to the set of criteria which is more favorable to his claim. DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000. 

Prior to November 7, 1996, Diagnostic Code (DC 9411) provided that a 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people was considerably impaired, and by reason of the psychoneurotic symptoms, the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.  A 70 percent rating was warranted when the ability to maintain effective or favorable relationships was severely impaired and when the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain and retain employment.  A 100 percent rating was warranted when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community, or when there were totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior, or when the Veteran was demonstrably unable to obtain or retain employment. 38 C.F.R. § 4.132 , Diagnostic Code 9411 (1993).  Although poor contact with other human beings may be indicative of emotional illness, social inadaptability was to be evaluated only as it affected industrial adaptability.  38 C.F.R. § 4.129 (1993).

Under the revised rating criteria, effective November 7, 1996, psychiatric disabilities are rated under a general rating formula for mental disorders.  Diagnostic Code (DC 9411) provides that a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In assessing the evidence of record, it is important to note that the global assessment of functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 
There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

In this matter, the Board has been presented with positive and negative evidence as to the severity of the Veteran's PTSD.  To that end, in June 2012 the VA examiner found that "a mental condition has been formally diagnosed but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  The same examiner determined in March 2014 that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  During both examinations, the Veteran reported that he had a good relationship with his wife and children, and that when he worked he was a good worker.  

In contrast, throughout this appeal, lay and/or medical evidence has shown that the Veteran has consistently experienced and/or exhibited emotional numbing, avoidance, isolation, anger, irritability, hypervigilance and difficulty getting along with others.  Additionally, lay statements and treatment records show consistent evidence of verbal abuse to those in his family and a lack of any close friendships.  His PTSD symptoms have led to angry outbursts and inappropriate interactions with those in his workplace environment.  The evidence also indicates that, although the Veteran was largely employed throughout the period on appeal, he was limited in his ability to work and at times worked jobs where he remained isolated from the public or where he could control his environment.  

S.C, Ph.D., found in June 2014 that the Veteran has a long history of major impairment in interpersonal relationships with the public and family members.  He expressed that the Veteran had severe problems with anxiety and anger, defiance at work and at home, and an inability to maintain substantial gainful employment.  He summarized that there is a causal relationship between the Veteran's symptoms, the diagnosis of PTSD, and his impaired functioning in the areas of interpersonal relationships, family relationships, judgment, thinking, mood and the ability to sustain gainful employment.  S.C. reiterated his findings that the Veteran had PTSD with major impairment in social and occupational functioning in July 2015.  

In July 2016, after review of the record, the VA examiner found that the occupational impact of the Veteran's PTSD as described by S. C (and by the Veteran's wife via S.C.), is significantly contradicted by the Veteran's own report in his last two VA examinations.  Based on the totality of the evidence, including the great detail provided by S.C., however, the VA examiner opined that it is likely that the Veteran significantly underreported his PTSD symptoms during his VA examinations, especially their impact on his occupational functioning.  

When comparing the Veteran's VA examinations to the record as a whole to include the lay statements of the Veteran's wife, the Board finds that it is plausible that the Veteran underreported his PTSD symptoms during his VA examinations as noted by the July 2016 VA examiner.  To that end, while it is noted during the January 1986 examination that the Veteran was married and that his marriage has continued "reasonably well," during the May 1986 discharge summary the Veteran and his wife reported he had frequent mood swings and physically aggressive behavior at home to include putting his fist through the walls.  They expressed the need for treatment and the Veteran's wife expressed concern for the continuation of the marriage if the Veteran did not resolve his issues.  

During the June 2012 VA examination, it was noted that the Veteran had "an extremely good" relationship with his wife of 31 years and "excellent" relationship with son, stepson and stepdaughter.  The Veteran's wife, however, expressed in June 2012 that the Veteran chose to be emotionally distant and detached from the family which caused a great deal of distress.  She also stated that he had no close friendships and seldom showed outward emotion.  

In January 2013, the Veteran's wife described him as distant and emotionally numb.  She stated that he avoids friends, visiting with family and activities.  It was also expressed that he was anxious, angry and that he had an impaired ability to communicate and impaired sound judgment.  During the March 2014 VA examination, however, it was shown that the Veteran was married for 33 years and described his relationship with his wife as "always good" and that he had a "good" relationship with son and step children.  

In this matter, the Board has been presented with positive and negative evidence as to the severity of the Veteran's PTSD.  The Board finds, however, that the lay statements in conjunction with the opinions of S.C. and the January 2016 VA examiner place the evidence at least in equipoise.  In making this determination, the Board notes that there is evidence showing the Veteran has strained family relationships because of his PTSD, he has no friends and that he is emotionally detached.  In the context of employment, it is also shown that he has exhibited aggressive behavior in the workplace, has quit jobs because of his anger and has had to work in isolation at times because of his aggressive and confrontational behavior.  In resolving reasonable doubt in the Veteran's favor, the Board finds that these symptoms indicate the ability to maintain effective or favorable relationships was severely impaired and that the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain and retain employment.  The Board therefore finds that a minimum 70 percent disability rating is warranted throughout the period on appeal.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107 (b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  

Based on the evidence presented, however, the Board finds that a rating higher than 70 percent is not warranted.  To that end, while there is social impairment, the Board finds that the evidence does not show that the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  The Veteran's wife has expressed that the Veteran is verbally abusive and that he isolates from his family and has no friends.  The evidence shows, however, despite his symptoms the Veteran has remained married throughout this appeal and he has continued to have a relationship with his wife and kids.  Although he reports that he has no close friends and it is noted that his relationship with his siblings has deteriorated as a result of his PTSD, even if minimal he continues to stay in touch with his family.  He expressed during his March 2014 VA examination that he does not golf any longer because of fatigue, but it is shown that over the years he played golf recreationally.  During the March 2014 VA examination, he also stated that he helps his wife with household chores, gardens and swims during the summer.  Given the above, the Board cannot conclude that his symptoms have resulted in "virtual isolation in the community" at any time during this appeal.  

The Board also notes that there is also no showing of totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  In March 2014, the Veteran's wife expressed that the Veteran has unprovoked irritability, anxiety attacks and hypervigilance.  She noted that his speech and verbal communication was often hard to understand and that he was disoriented at times.  She further expressed that he had repetitive rituals that interfered with his everyday life.  Objective evidence throughout this appeal, however, has shown that the Veteran presents an appropriate appearance, his thought process is goal directed and his orientation appears intact.  There is also no objective evidence showing preoccupations, delusions, hallucinations, illusions, depersonalization and/or derealization.  The above findings are against a showing of totally incapacitating psychoneurotic symptoms.  

Furthermore, to the extent that the Board finds that the Veteran has severe occupational impairment, the Board cannot conclude that he is demonstrably unable to obtain or retain employment.  While limited in his ability to work due to his PTSD symptoms, it is shown that he maintained employment for years at a time. 
The evidence shows that when employed the Veteran worked in isolation at times but that he also obtained and maintained employment that was not isolated.  

During the period on appeal, he worked as a bicycle repairman from 1985 to 1990 until he received an injury.  He then worked at Gillette Corporation from 1995 through 2007, when he took early retirement.  Finally, he worked for the District Court in security from 2007 through 2012 until medical issues involving cancer treatment and appointments forced him to decrease his hours and finally stop working in October 2014.  Although the Veteran has changed jobs three times in the period on appeal, he worked for significant periods of time in each job and left two due to medical issues or injuries.  The Veteran has clearly been able to obtain and sustain employment despite his PTSD symptoms.  

In light of the above, the Board finds that the criteria for a 100 percent rating under the old rating criteria are not met.  When considering the old rating criteria the Board finds that it has not been shown at any time during this appeal that the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community, or there are totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior, nor has there been a showing that the Veteran is demonstrably unable to obtain or retain employment.  

The Board also finds against a rating higher than 70 percent for PTSD under the revised rating criteria for PTSD, effective November 7, 1996.  The Board will only consider the period from the effective date of the revisions.  To warrant a 100 percent rating under the revised rating criteria for PTSD the evidence must show total occupational and social impairment.  While the Veteran is shown to have severe occupational and social impairment due to his PTSD, total impairment in both areas is not shown by the record. 

To that end, despite his symptoms, the Veteran has remained married throughout this appeal and he has a relationship with his children.  Although he reports that he has no close friends and his wife reports that he is detached from family, he still has some contact with his family.  Even if minimal, the Veteran is shown to have some relationship with his family.  During the March 2014 VA examination, it was noted that the Veteran helps his wife with household chores and that they care for his granddaughter almost daily.  The above demonstrates that he can maintain some relationships.  

The Board further finds that total impairment in employment has not been shown.  As discussed in detail above, while limited in his ability to work due to his PTSD symptoms at times, it is shown that he has been capable of maintaining employment in several different environment and some for years at a time.  

The evidence is against a finding that there is total occupational and social impairment.  In making this decision, the Board notes that while the Veteran's wife reports that the Veteran has impaired judgment and is disoriented at times, objective findings have consistently shown that he has goal directed thought processes, normal judgment and orientation.  His appearance has also been appropriate and thought content normal.  There is no showing of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) and/or any other symptoms of similar equivalence required for a total rating.  As such, the evidence is against a finding that there is total occupational and social impairment.  

The Board acknowledges the Veteran's reports of social and occupational difficulties.  The Board has also considered the lay evidence of record to include statements from the Veteran's wife and stepdaughter.  Even when considering the competent and credible lay evidence, total occupational and social impairment is not shown by the record.  Stated differently, the medical and lay evidence establish that there is occupational and social impairment with deficiencies in most areas since November 7, 1996.  The manifestations, however, even when accepted as credible, do not equate in frequency, duration, or severity to total occupational and social impairment.  Neither the lay or credible medical evidence shows the Veteran's symptoms have been persistent or rises to the level required for a 100 percent evaluation during the applicable period of time.  

Furthermore, although an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period above the Veteran's GAF scores ranged from 40 to 75 which is indicative of mild to some impairment in reality testing or communication.  In the view of the Board, the GAF scores are consistent with the assignment of no more than a 70 percent rating.

The discussion above reflects that the symptoms of the Veteran's PTSD are contemplated by the applicable rating criteria.  The effects of his disabilities, including social and occupational limitations, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

TDIU

The Veteran appeals the denial of a total disability based on individual unemployability due to service-connected disabilities prior to October 24, 2014.  The Veteran essentially argues that he was unable to secure or follow a substantially gainful occupation due his service connected disabilities dating back to January 1, 1985, the date of his grant of service connection for PTSD.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b). 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a total disability evaluation based on individual unemployability due to service connected disorders is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  Such a claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for individual unemployability is part of an increased rating claim when such claim is raised by the record.  In light of the Veteran's lay statements of record and the VA examinations showing that the Veteran's service connected PTSD impact his ability to work, a TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board.
In a May 2016 rating decision, the Veteran was granted total disability based on individual unemployability due to his service connected disabilities, effective October 24, 2014.  The Board is presented with the question, however, of whether the Veteran's service connected disabilities prevented him from being able to secure or follow a substantially gainful occupation prior to that time.  As discussed above, the Veteran's PTSD is rated as 70 percent disabling as of January 1, 1985.  He is also service connected for bilateral hearing loss rated as noncompensable effective January 23, 1985 and 10 percent from April 23, 2012, tinnitus rated as 10 percent effective April 23, 2012, residuals of left thumb cancer rated as noncompensable effective August 5, 2010 and 20 percent disabling from April 23, 2012, paroxysmal positional vertigo rated as 30 percent effective April 23, 2012 and metastatic carcinoma of the lungs rated as 100 percent effective August 5, 2010.  

The Veteran is service connected for PTSD rated as 70 percent disabling, thus 
the Board notes that the percentage requirement for TDIU, i.e. a single service-connected disability ratable at 60 percent or more, are met as of January 1, 1985.   
As the Veteran is currently receiving a 100 percent disability rating for metastatic carcinoma of the lungs, the Board must determine if he meets the schedular rating criteria for TDIU prior to October 24, 2014 when considering only the remaining service-connected disabilities.  

Based on the evidence presented, the Board finds that the preponderance of the evidence is against the claim for a total disability evaluation based on individual unemployability due to service connected disorders prior to October 24, 2014.  To that end, although the Veteran claims that his service connected PTSD rendered him unemployable since 1985, the objective evidence of record discloses that while limited in his ability to work due to his PTSD symptoms he maintained employment for years at a time.  

The Veteran worked as a bicycle repairman from 1985 to 1990 until he received an injury.  He then worked at Gillette Corporation from 1995 through 2007, when he took early retirement.  Finally, he worked for the District Court in security from 2007 through 2012 until medical issues involving cancer treatment and appointments forced him to decrease his hours and finally stop working in October 2014.  When employed the Veteran worked in isolation at times but he also obtained and maintained employment that was not isolated and/or protected. Although the Veteran has changed jobs three times in the period on appeal, he worked for significant periods of time in each job and left two due to medical issues or injuries.  

Furthermore, in June 2011, the VA examiner found that "a mental condition has been formally diagnosed but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  The March 2014 VA examiner also found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  

The Board is mindful that in June 2014, S.C, found that the Veteran had severe problems with anxiety and anger, defiance at work and at home, and an inability to maintain substantial gainful employment.  He summarized that there is a causal relationship between the Veteran's symptoms, the diagnosis of PTSD, and his impaired functioning in the areas of interpersonal relationships, family relationships, judgment, thinking, mood and the ability to sustain gainful employment.  S.C. reiterated his findings that the Veteran had PTSD with major impairment in social and occupational functioning in July 2015.  

The Board notes, however, that S.C also stated in June 2014 that the Veteran's Social Security records confirm that he was never fully employed and indicate that he was not able to maintain gainful employment during much of his work career.  The record shows, however, that the Veteran has been gainfully employed for a significant period of time since 1985.  His Social Security earnings record confirm that from 1987 to 1989 and from 1996 to 2007 the Veteran's taxed earnings were well above the poverty line which indicates that he was indeed fully employed.  For that reason, the Board finds that S.C.'s opinion is based upon an inaccurate factual premise and it lacks probative value on this matter.  

It is also noted that in January 2016, after review of the record, the VA examiner found that the occupational impact of the Veteran's PTSD as described by S. C (and by the Veteran's wife via S.C.), is significantly contradicted by the Veteran's own report in his last two VA examinations.  Based on the totality of the evidence, including the great detail provided by S.C., however, the VA examiner opined that it is likely that the Veteran significantly underreported his PTSD symptoms during his VA examinations, especially their impact on his occupational functioning.  
Based on review of the evidence, particularly the findings of S.C., the VA examiner found that the Veteran's PTSD would limit him to working in a completely isolated environment.  He would need to have a very understanding supervisor, who would help Veteran avoid all potential conflict.  The examiner also found that the Veteran would need to have a very flexible schedule, as his anxiety would prevent him from consistent attendance at work.  

Although the January 2016 VA examiner found that the Veteran may have underreported his PTSD symptoms in relation to his occupational functioning during his previous examinations, the January 2016 VA examiner did not address the Veteran's entire work history nor did he address the showing that the Veteran was employed in several different working environments and maintained employment for significant periods of time.  Furthermore, the Board notes that his opinion seems to be heavily based on the findings and opinion of S.C, which the Board has found lack probative value on this matter.  

With regards to the Veteran's remaining disabilities, the June 2012 VA examiner found that the Veteran's hearing loss disability should not preclude him from working but should make work more difficult.  The Veteran's tinnitus, however, was found to have no impact on his ability to work.  The October 2012 VA examiner found that the Veteran's left thumb disability impacted his ability to work but he did not specify to what degree.  The record shows, however, that the Veteran is right hand dominant.  While it shown that his hearing loss and left thumb disabilities impacted his ability to work during this time, there is nothing in the record that shows that these disabilities prevented him from maintaining substantially gainful employment.  

The Board has reviewed the lay statements to include statements from the Veteran and his wife, private treatment records, and all available VA outpatient treatment records and examinations.  While these records show that the Veteran's service connected disabilities caused some occupational difficulties, the more probative evidence shows that prior to October 24, 2014 the Veteran's service connected PTSD, vertigo, tinnitus, left thumb disability and bilateral hearing loss disability did not prevent him from engaging in substantially gainful employment.  

The Board is mindful that during the period on appeal the Veteran was unemployed at times.  The sole fact, however, that the Veteran is unemployed or has difficulty obtaining employment is not the basis for an award of a total disability evaluation based on individual unemployability due to service connected disorders.  Rather, the legal standard is whether the appellant's service connected disabilities alone preclude substantially gainful employment.  The evidence shows that during this time the Veteran worked in several different environments and that he had periods of unemployment.  His income earnings record show many fluctuations during this time as well.  The record, however, also shows that service connected and non service connected factors affected his employability.  In weighing the evidence, the Board finds against the claim.  Accordingly, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to October 24, 2014 is not warranted.













ORDER

Entitlement to an initial disability rating of 70 percent disabling, but no higher, for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to October 24, 2014 is denied.  


______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


